DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regards to claims 1 and 14, the currently amended limitations “wherein the first upper chip connection pads are electrically connected to the through via electrodes and electrically isolated from the first redistribution lines, and wherein the second upper chip connection pads are electrically connected to the redistribution lines and electrically isolated from the through via electrodes electrically connected to the redistribution lines and electrically isolated from the through via electrodes.”. is not disclosed in the specification and the figures. As shown in Fig 1 of the instant disclosure, the first upper connection pads 310a,310b, second upper connection pads 320a, 320b, the through via electrodes 360a, the redistribution lines 340a,340b are components of a package 1 which comprises an interposer 300 and upper chip 400 and lower chip 200 that are electrically connected through the first upper connection pads, second upper connection pads, the through via electrodes, the redistribution lines, the wiring bondpads and the wirebonds. Thus, the claimed “the first upper chip connection pads are electrically isolated from the first redistribution lines, and wherein the second upper chip connection pads are isolated from the through via electrodes” are not disclosed in the specification and the figures. The limitation “electrical isolation” is being examined as best understood to mean “physical separation or indirect physical contact”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “electrically connected” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “connected electrically such as all structures that are formed in a semiconductor package” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 9, 10, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan et al (US 2008/0315372 A1 hereinafter Kuan) further evidenced by Hwang et al (US 216/0148913 A1).
Regarding Claim 1, Kuan discloses in Fig 9: A stacked semiconductor package comprising: 
a package substrate (122); 
a lower chip (58), an interposer (84), and an upper chip (124) sequentially stacked on the package substrate; and
bonding wires (112) electrically connecting the package substrate (122) and the interposer (84), wherein the interposer comprises:
 lower chip connection pads (52) disposed on a lower surface of the interposer, wherein the lower chip connection pads are electrically connected to the lower chip (58: See Fig 9); 
first upper chip connection pad (see mark-up below) and second upper chip connection pads (see mark-up below) disposed on an upper surface of the interposer, wherein the first upper chip connection pads and the second upper chip connection pads are electrically connected to the upper chip (124: See Fig 9);
 wire bonding pads (see Fig 9 – pads connected to wire bonds) disposed on the upper surface of the interposer (84) and bonded to the bonding wires (112); 
first redistribution lines (See mark-up below) disposed on the upper surface of the interposer, the first redistribution lines electrically connecting the second upper chip connection pads (see mark-up above) to the wire bonding pads; and 
through via electrodes (54) electrically connecting the lower chip connection pads (52) to the first upper chip connection pads (72),
wherein the first upper chip connection pad is electrically connected to the through via electrodes (54) and electrically isolated from the first redistribution lines (See 112(a) rejection above; this limitation is being interpreted to mean a physical isolation. Note that since the first and second upper chip connection pads, the through via electrodes and redistribution layer belong to a single package – they are all electrically connected to one another. As shown in mark-up above, upper chip connection pads are electrically /physically connected to the through via electrodes 54 and are physically separated from the redistribution lines 72 by the dielectric layer 74).

    PNG
    media_image1.png
    541
    802
    media_image1.png
    Greyscale

wherein the second upper chip connection pads (See mark-up above) are electrically/physically connected to the first redistribution lines (72) and electrically isolated from the through via electrodes (See note above: second upper chip connection pads are physically separated from the through via electrode that is connected to the first upper chip connection pad shown in the mark-up by the insulation layer 74 [0038-0039, 0052, 0062-0065].
Examiner notes that even though Kuan does not disclose a plurality of first upper chip connection pads, one of ordinary skilled in the art would find it obvious that there canbe a multitude of first upper chip connection pads depending on die pad layout etc…Examiner invites the Applicant’s attention to Fig 7 of Hwang et al (US 2016/0148913 A1) who discloses multiple upper chip connection pads (24) physically connected to through via electrodes 13bH.

Regarding Claim 9, Kuan discloses in Fig 9: The stacked semiconductor package of claim 1, wherein the interposer (84) comprises at least one region protruding laterally beyond a lateral edge of the upper chip (124) See Fig 9 [0062-0065].

Regarding Claim 10, Kuan discloses in Fig 9: The stacked semiconductor package of claim 9, wherein the wire bonding pads (see mark-up for claim 1) are disposed on the at least one laterally protruding region of the interposer (84) See Fig 9 [0062-0065].

Regarding Claim 14, Kuan discloses in Fig 9: A stacked semiconductor package comprising: 
a package substrate (122); 
a lower chip (58), an interposer (84), and an upper chip (124) sequentially stacked on the package substrate; and 
bonding wires (112) electrically connecting the package substrate and the interposer, wherein the interposer comprises: 
through via electrodes (54) electrically connecting the lower chip (58) to the upper chip (124); first redistribution lines electrically connecting the upper chip to the bonding wires (122); and
first upper chip connection pad and second upper chip connection pads (See mark-up for claim 1) disposed on an upper surface of the interposer (84),
(54) and electrically isolated from the first redistribution lines (See 112(a) rejection above; this limitation is being interpreted to mean a physical isolation. Note that since the first and second upper chip connection pads, the through via electrodes and redistribution layer belong to a single package – they are all electrically connected to one another. As shown in mark-up above, upper chip connection pads are electrically /physically connected to the through via electrodes 54 and are physically separated from the redistribution lines by the dielectric layer 74).
wherein the second upper chip connection pads (See mark-up above) are electrically connected to the first redistribution lines (72) and electrically isolated from the through via electrodes (See note above: second upper chip connection pads are physically separated from the through via electrode 54 connected to the first upper chip connection pad as shown in the mark-up above by the insulation layer 74 [0038-0039, 0052, 0062-0065].
Examiner notes that even though Kuan does not disclose a plurality of first upper chip connection pads, one of ordinary skilled in the art would find it obvious that there canbe a multitude of first upper chip connection pads depending on die pad layout etc…Examiner invites the Applicant’s attention to Fig 7 of Hwang et al (US 2016/0148913 A1) who discloses multiple upper chip connection pads (24) physically connected to through via electrodes 13bH.

Regarding Claim 15, Kuan discloses in Fig 9: The stacked semiconductor package of claim 14, wherein the upper chip (124) is electrically connected to the package substrate (122) through the interposer (84), and wherein the lower chip (58) is electrically connected to the package substrate (84) by way of the through via electrodes (54) of the interposer and the upper chip (124).

Regarding Claim 16, Kuan discloses in Fig 9: The stacked semiconductor package of claim 14, wherein the interposer further comprises: 
lower chip connection pads (52) disposed on a lower surface of the interposer (84), wherein the lower chip connection pads are electrically connected to the lower chip (58); 
and wire bonding pads disposed on the upper surface of the interposer and bonded to the bonding wires (112: See mark-up for claim 1 showing the wire bonding pads), and
wherein the first upper chip connection pads and the second upper chip connection pads (see mark-up for claim 1) are electrically connected to the upper chip (124).

Regarding Claim 17, Kuan discloses in Fig 9:  The stacked semiconductor package of claim 16, wherein the through via electrodes (54) electrically connect the lower chip connection pads (52) to the first upper chip connection pads (72), and wherein the first redistribution lines electrically connect the second upper chip connection pads to the wire bonding pads (See mark-up for claim 1).

Regarding Claim 21, Kuan discloses in Fig 9:  The stacked semiconductor package of claim 16, wherein the wire bonding pads (see mark-up for claim 1) are disposed on regions of the interposer that extend laterally beyond edges of the upper chip (124) See mark-up below. 

Claim(s) 2-5, 11-12, 18, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan et al (US 2008/0315372 A1 hereinafter Kuan et al in view of Kang et al (US 2015/0279825 A1 hereinafter Kang).
Regarding Claim 2, Kuan discloses in Fig 9: The stacked semiconductor package of claim 1.
Kuan does not disclose: (layout of pads in the upper chip and lower chip as claimed) wherein the lower chip comprises first lower chip pads electrically connected to the lower chip connection pads; wherein the lower chip comprises second lower chip pads disposed laterally adjacent to the first lower chip pads, wherein the  second lower chip pads are not connected to the lower chip connection pads and are not connected to the package substrate, and wherein the upper chip comprises first upper chip pads electrically connected to the first upper chip connection pads and  second upper chip pads electrically connected to the second upper chip connection pads.
However, Kang in a similar package discloses in Fig 2F: wherein the lower chip comprises first lower chip pads (309) electrically connected to the lower chip connection pads (219); wherein the lower chip comprises second lower chip pads (329) disposed laterally adjacent to the first lower chip pads, wherein the  second lower chip pads are not connected to the lower chip connection pads and are not connected to the package substrate[0061], and wherein the upper chip (100) comprises first upper chip pads (109 on the left side) electrically connected to the first upper chip connection pads (209 on the left side of Fig 2F) and  second upper chip pads (109 on right side of Fig) electrically connected to the second upper chip connection pads (209 on right side of Fig) [0047-0056].
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the lower chip comprises first lower chip pads electrically connected to the lower chip connection pads; wherein the lower chip comprises second lower chip pads disposed laterally adjacent to the first lower chip pads, wherein the  second lower chip pads are not connected to the lower chip connection pads and are not connected to the package substrate, and wherein the upper chip comprises first upper chip pads electrically connected to the first upper chip connection pads and  second upper chip pads electrically connected to the second upper chip connection pads as taught by Kang in Kuan’s device since, this provides a semiconductor device having a minimum thickness, which minimizes the thickness of a semiconductor product and test terminals are formed for electric inspection, which increase yield and electrical characteristics of the semiconductor device [0100].

Regarding Claim 3, Kuan and Kang disclose: The stacked semiconductor package of claim 2, Kuan further discloses in Fig 9: further comprising: first bumps (60) disposed between the first lower chip connection pads (52) and the first lower chip pads; second bumps (130 on left side) disposed between the first upper chip connection pads and the first upper chip pads; and third bumps (130 on right side) disposed between the second upper chip connection pads and the second upper chip pads, wherein the second bump and the third bump have substantially the same size (See Fig 9). 
Regarding Claim 4, Kuan and Kang disclose: The stacked semiconductor package of claim 2, Kuan further discloses in Fig 9: wherein the first upper chip pad and the second upper chip pad have substantially the same size (See Fig 9).

Regarding Claim 5, Kuan and Kang disclose: The stacked semiconductor package of claim 2, Kuan further discloses in Fig 9: wherein the upper chip (124) is electrically connected to the package substrate (122) through the interposer (84), and
wherein the lower chip (58) is electrically connected to the package substrate by way of the through via electrodes (54) of the interposer (84) and the upper chip (124).

Regarding Claim 11, Kuan discloses in Fig 9: The stacked semiconductor package of claim 1. Kuan further discloses in Fig 9: the wire bonding pads, are each disposed in a pair- symmetric manner with respect to a central axis of the interposer (84) See mark-up for claim 1.
Kuan does not disclose: wherein the first upper chip connection pads, the second upper chip connection pads, the lower chip connection pads, and the through via electrodes are each disposed in a pair- symmetric manner with respect to a central axis of the interposer.
However, Kang in a similar package discloses in Fig 2F: wherein the first upper chip connection pads (109 on left side), the second upper chip connection pads (109 on right side), the lower chip connection pads (309), and the through via electrodes (210) are each disposed in a pair- symmetric manner with respect to a central axis of the interposer (200) [0047-0056].
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the first upper chip connection pads, the second upper chip connection pads, the wire bonding pads, the lower chip connection pads, and the through via electrodes are each disposed in a pair- symmetric manner with respect to a central axis of the interposer as taught by Kang in Kuan’s device since, this provides a means for connectivity in stacked ICs. Additionally, the placement of conducting pads and TSVs in a chip design is based on the application on hand and can be tailored to meet the application specific electrical, mechanical and thermal requirements.

Regarding Claim 12, Kuan and Kang disclose:  The stacked semiconductor package of claim 11.
Kuan does not disclose: wherein the interposer comprises a first upper left pad and a first upper right pad, which are symmetrical to each other with respect to the central axis of the interposer, as the first upper chip connection pads, and comprises a lower left pad located immediately below the first upper left pad and a lower right pad located immediately below the first upper right pad, as the lower chip connection pads, and wherein the first upper left pad is electrically connected to the lower right pad through a first through via electrode , and the first upper right pad is electrically connected to the lower left pad through a second through via electrode.
However, Kang in a similar package discloses in Fig 2F: wherein the interposer comprises a first upper left pad and a first upper right pad, which are symmetrical to each other with respect to the central axis of the interposer, as the first upper chip connection pads, and comprises a lower left pad located immediately below the first upper left pad and a lower right pad located immediately below the first upper right pad, as the lower chip connection pads, and wherein the first upper left pad is electrically connected to the lower right pad through a first through via electrode (210), and the first upper right pad is electrically connected to the lower left pad through a second through via electrode(210: See mark-up below) [0047-0056].

    PNG
    media_image2.png
    520
    715
    media_image2.png
    Greyscale

References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the interposer comprises a first upper left pad and a first upper right pad, which are symmetrical to each other with respect to the central axis of the interposer, as the first upper chip connection pads, and comprises a lower left pad located immediately below the first upper left pad and a lower right pad located immediately below the first upper right pad, as the lower chip connection pads, and wherein the first upper left pad is electrically connected to the lower right pad through a first through via electrode , and the first upper right pad is electrically connected to the lower left pad through a second through via electrode as taught by Kang in Kuan’s device since, this provides a semiconductor device having a minimum thickness, which minimizes the thickness of a semiconductor product and test terminals are formed for electric inspection, which increase yield and electrical characteristics of the semiconductor device [0100].

Regarding Claim 18, Kuan discloses in Fig 9: The stacked semiconductor package of claim 17. Kuan discloses first upper chip connection pads (72) , the second upper chip connection pads (72: see mark-up for claim 1), the wire bonding pads, the lower chip connection pads (52), and the through via electrodes (54) in a package structure.
Kuan does not disclose: wherein the first upper chip connection pads, the second upper chip connection pads, the wire bonding pads, the lower chip connection pads, and the through via electrodes are each disposed in a pair- symmetric manner with respect to a central axis of the interposer.
However, Kang in a similar package discloses in Fig 2F: wherein the first upper chip connection pads, the second upper chip connection pads, the wire bonding pads, the lower chip connection pads, and the through via electrodes (210) are each disposed in a pair- symmetric manner with respect to a central axis of the interposer (200) See mark-up for claim 2.
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the wherein the first upper chip connection pads, the second upper chip connection pads, the wire bonding pads, the lower chip connection pads, and the through via electrodes are each disposed in a pair- symmetric manner with respect to a central axis of the interposer as taught by Kang in Kuan’s device since, this provides a semiconductor device having a minimum thickness, which minimizes the thickness of a semiconductor product and test terminals are formed for electric inspection, which increase yield and electrical characteristics of the semiconductor device [0100]. Additionally, the pad and TSV layout in a package is a design/application specific requirement that can be chosen by one of ordinary skilled in the art.

Regarding Claim 19, Kuan discloses in Fig 9: The stacked semiconductor package of claim 18.
Kuan does not disclose: wherein the interposer comprises a first upper left pad and a first upper right pad, which are symmetrical to each other with respect to the central axis of the interposer, as the first upper chip connection pads, and comprises a lower left pad located immediately below the first upper left pad and a lower right pad located immediately below the first upper right pad, as the lower chip connection pads, and wherein the first upper left pad is electrically connected to the lower right pad through a first through via electrode, and the first upper right pad is electrically connected to the lower left pad through a second through via electrode. 
However, Kang in a similar package discloses in Fig 2F: wherein the interposer comprises a first upper left pad and a first upper right pad, which are symmetrical to each other with respect to the central axis of the interposer, as the first upper chip connection pads, and comprises a lower left pad located immediately below the first upper left pad and a lower right pad located immediately below the first upper right pad, as the lower chip connection pads, and wherein the first upper left pad is electrically connected to the lower right pad through a first through via electrode (210), and the first upper right pad is electrically connected to the lower left pad through a second through via electrode(210: See mark-up for claim 12) [0047-0056].
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the interposer comprises a first upper left pad and a first upper right pad, which are symmetrical to each other with respect to the central axis of the interposer, as the first upper chip connection pads, and comprises a lower left pad located immediately below the first upper left pad and a lower right pad located immediately below the first upper right pad, as the lower chip connection pads, and wherein the first upper left pad is electrically connected to the lower right pad through a first through via electrode , and the first upper right pad is electrically connected to the lower left pad through a second through via electrode as taught by Kang in Kuan’s device since, this provides a semiconductor device having a minimum thickness, which minimizes the thickness of a semiconductor product and test terminals are formed for electric inspection, which increase yield and electrical characteristics of the semiconductor device [0100]. Additionally, the pad and TSV layout in a package is a design/application specific requirement that can be chosen by one of ordinary skilled in the art.

Regarding Claim 22, Kuan discloses in Fig 9:   The stacked semiconductor package of claim 16.
Kuan does not disclose: (layout of pads in the upper chip and lower chip as claimed) wherein the lower chip comprises first lower chip pads electrically connected to the lower chip connection pads; wherein the lower chip comprises second lower chip pads disposed laterally adjacent to the first lower chip pads, wherein the  second lower chip pads are not connected to the lower chip connection pads and are not connected to the package substrate, and wherein the upper chip comprises first upper chip pads electrically connected to the first upper chip connection pads and  second upper chip pads electrically connected to the second upper chip connection pads.
However, Kang in a similar package discloses in Fig 2F: wherein the lower chip comprises first lower chip pads (309) electrically connected to the lower chip connection pads (219); wherein the lower chip comprises second lower chip pads (329) disposed laterally adjacent to the first lower chip pads, wherein the  second lower chip pads are not connected to the lower chip connection pads and are not connected to the package substrate[0061], and wherein the upper chip (100) comprises first upper chip pads (109 on the left side) electrically connected to the first upper chip connection pads (209 on the left side of Fig 2F) and  second upper chip pads (109 on right side of Fig) electrically connected to the second upper chip connection pads (209 on right side of Fig) [0047-0056].
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the lower chip comprises first lower chip pads electrically connected to the lower chip connection pads; wherein the lower chip comprises second lower chip pads disposed laterally adjacent to the first lower chip pads, wherein the  second lower chip pads are not connected to the lower chip connection pads and are not connected to the package substrate, and wherein the upper chip comprises first upper chip pads electrically connected to the first upper chip connection pads and  second upper chip pads electrically connected to the second upper chip connection pads as taught by Kang in Kuan’s device since, this provides a semiconductor device having a minimum thickness, which minimizes the thickness of a semiconductor product and test terminals are formed for electric inspection, which increase yield and electrical characteristics of the semiconductor device [0100].

Regarding Claim 23, Kuan and Kang disclose:   The stacked semiconductor package of claim 22, Kuan further discloses in Fig 9: further comprising: first bumps(60) disposed between the lower chip connection pads (52) and the first lower chip pads; second bumps (130 on left) disposed between the first upper chip connection pads and the first upper chip pads; and third bumps (130 on right side) disposed between the second upper chip connection pads and the second upper chip pads, wherein the second bump and the third bump  have substantially the same size (See Fig 9).
Kuan does not disclose specifically that lower chip has first lower chip pads and the upper chip has first upper chip pads and second upper chip pads.
However, Kang in a similar package discloses in Fig 2F: lower chip (300) has first lower chip pads and the upper chip (100) has first upper chip pads (109) and second upper chip pads (309) [0047-0056].
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the lower chip has first lower chip pads and the upper chip has first upper chip pads and second upper chip pads as taught by Kang in Kuan’s device since, this provides a means to connect different chips in a stacked configuration.

Regarding Claim 24, Kuan discloses in Fig 9: The stacked semiconductor package of claim 22.
Kuan does not disclose: wherein the first upper chip pad and the second upper chip pad have substantially the same size. 
However, Kang in a similar package discloses in Fig 2F: wherein the first upper chip pad (109 on the left side) and the second upper chip pad (109 on the right side) have substantially the same size [0047-0056].
References Kuan and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the first upper chip pad and the second upper chip pad have substantially the same size as taught by Kang in Kuan’s device since, pads of same size provide ease in the manufacturing process.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan et al (US 2008/0315372 A1 hereinafter Kuan et al in view of Kang et al (US 2015/0279825 A1 hereinafter Kang) and further in view of Kim et al (US 2018/0012867 A1 hereinafter Kim).
Regarding Claim 6, Kuan and Kang disclose:   The stacked semiconductor package of claim 2, Kuan further discloses in Fig 9: lower chip (58) and upper chip (124). Kuan also discloses that the lower and upper chip are memory devices in [0006].
Kuan and Kang do not disclose: wherein the lower chip comprises:
a first address and command circuit block electrically connected to a first lower chip pad of the first lower chip pads;
a first data transmission circuit block electrically connected to a second lower chip pad of the first lower chip pads;
a first input/output circuit block electrically connected to a first lower chip pad of the second lower chip pads and electrically connected to the first address and command circuit block;
a second input/output circuit block electrically connected to a second lower chip pad of the second lower chip pads and electrically connected to the first data transmission circuit block; and
a first memory cell core block electrically connected to the first address and command circuit block and electrically connected to the first data transmission circuit block, and
wherein the upper chip comprises:
a second address and command circuit block electrically connected to a first upper chip pad of the first upper chip pads;
a second data transmission circuit block electrically connected to a second upper chip pad of the first upper chip pads;
a third input/output circuit block electrically connected to a first upper chip pad of the second upper chip pads and electrically connected to the second address and command circuit block;
a fourth input/output circuit block electrically connected to a second upper chip pad of the second upper chip pads and electrically connected to the second data transmission circuit block; and
a second memory cell core block electrically connected to the second address and command circuit block and electrically connected to the second data transmission circuit block.
However, Kim in a similar package teaches in Fig 8A and 8B: wherein a semiconductor memory package (SMP: upper chip and lower chip as claimed) comprises a first address and command circuit block (614/617); a first data transmission circuit block (616); a first input/output circuit (651a); a second input/output circuit block (652a) and a first memory cell core block (615). Examiner notes that these different functional parts in a SMP are electrically connected to one another since they belong in the same circuit. Thus, the combined device of Kuan and Kim would have the various pads and electrodes are electrically connected to the functional circuits as claimed. Additionally, the circuits, electrodes and functional blocks in device/package are electrically connected to one another (directly and indirectly) [0035-0037, 0080-0081].
References Kuan, Kim and Kang are analogous art because they both are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan and Kang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan and Kang so that the lower chip comprises: a first address and command circuit block electrically connected to a first lower chip pad of the first lower chip pads; a first data transmission circuit block electrically connected to a second lower chip pad of the first lower chip pads; a first input/output circuit block electrically connected to a first lower chip pad of the second lower chip pads and electrically connected to the first address and command circuit block; a second input/output circuit block electrically connected to a second lower chip pad of the second lower chip pads and electrically connected to the first data transmission circuit block; and a first memory cell core block electrically connected to the first address and command circuit block and electrically connected to the first data transmission circuit block, and wherein the upper chip comprises: a second address and command circuit block electrically connected to a first upper chip pad of the first upper chip pads; a second data transmission circuit block electrically connected to a second upper chip pad of the first upper chip pads; a third input/output circuit block electrically connected to a first upper chip pad of the second upper chip pads and electrically connected to the second address and command circuit block; a fourth input/output circuit block electrically connected to a second upper chip pad of the second upper chip pads and electrically connected to the second data transmission circuit block; and a second memory cell core block electrically connected to the second address and command circuit block and electrically connected to the second data transmission circuit block.as taught by Kim in Kuan’s and Kang’s device since, this provides a memory die package that can efficiently communicate with external devices [0002].

Regarding Claim 7, Kuan, Kim and Kang disclose: The stacked semiconductor package of claim 6.
Examiner notes that the wherein clause of " wherein a first electrical signal from the package substrate is input to the third input/output circuit block through a first bonding wire of the bonding wires, a first wire bonding pad of the wire bonding pads, a first redistribution line of the first redistribution lines, a first upper chip connection pad of the second upper chip connection pads, and a first upper chip pad of the second upper chip pads, wherein a second electrical signal from the package substrate is input to the fourth input/output circuit block through a second bonding wire of the bonding wires, a second wire bonding pad of the wire bonding pads, a second redistribution line of the first redistribution lines, a second upper chip connection pad of the  second upper chip connection pads, and a second upper chip pad of the second upper chip pads, wherein the first electrical signal is transferred to the second memory cell core block of the upper chip through the second address and command circuit block using internal wiring of the upper chip,  and wherein the second electrical signal is transferred to the second memory cell core block of the upper chip through the second data transmission circuit block using the internal wiring of the upper chip. " is directed to a function or operational characteristic of the claimed stacked semiconductor package.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to function, property or characteristic of the apparatus.  If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic{,} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}."  
Note that is it is the Office’s position that the above limitation is directed to a method of using the device and that because the device of Kuan, Kang and Kim has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 8, Kuan, Kim and Kang disclose: The stacked semiconductor package of claim 7.
Examiner notes that the wherein clause of " wherein the first electrical signal from the package substrate is transferred to the second lower chip pad of the first lower chip pads, wherein the second electrical signal from the package 20 substrate is transferred to the first lower chip pad of the first lower chip pads, wherein the first electrical signal is transferred to the first memory cell core block of the lower chip through the first address and command circuit bock using internal wiring of the lower chip, and wherein the second electrical signal is transferred to the first memory cell core block of the lower chip through the first data transmission circuit bock using the internal wiring of the lower chip." is directed to a function or operational characteristic of the claimed stacked semiconductor device.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to function, property or characteristic of the apparatus.  If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic{,} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}."  
Note that is it is the Office’s position that the above limitation is directed to a method of using the device and that because the device of Kuan, Kang and Kim has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim(s) 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan et al (US 2008/0315372 A1 hereinafter Kuan et al in view of Kang et al (US 2015/0279825 A1 hereinafter Kang) and further in view of Chao et al (US 7,576,435 B2 hereinafter Chao).
Regarding Claim 13, Kuan and Kang disclose:   The stacked semiconductor package of claim 12.
Kuan and Kang do not disclose: wherein the interposer has a second redistribution line electrically  connecting the first upper left pad to the first through via electrode and a third redistribution line electrically connecting the second through via electrode to the upper right pad, on the upper surface of the interposer, and has a fourth redistribution line electrically connecting the lower right pad to the first through via electrode and a fifth redistribution line electrically connecting the second through via electrode to the lower left pad, on the lower surface of the interposer.
However, Chao in a similar package discloses in Fig 5B: wherein a redistribution line (38) connects the through silicon via (34) and the conducting pads (42) (Col 4 lines 1-15).
 References Kuan, Chao and Kang are analogous art because they are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan and Kang with the specified features of Chao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan, Chao and Kang so that the interposer has a second redistribution line electrically  connecting the first upper left pad to the first through via electrode and a third redistribution line electrically connecting the second through via electrode to the upper right pad, on the upper surface of the interposer, and has a fourth redistribution line electrically connecting the lower right pad to the first through via electrode and a fifth redistribution line electrically connecting the second through via electrode to the lower left pad, on the lower surface of the interposer as taught by Chao in Kuan’s and Kang’s device since, the redistribution line provides for a means to connect mismatched pad and via patterns for creating packaged semiconductor devices with smaller sizes.

Regarding Claim 20, Kuan and Kang disclose:   The stacked semiconductor package of claim 19.
Kuan and Kang do not disclose: wherein the interposer has a second redistribution line electrically  connecting the first upper left pad to the first through via electrode and a third redistribution line electrically connecting the second through via electrode to the upper right pad, on the upper surface of the interposer, and has a fourth redistribution line electrically connecting the lower right pad to the first through via electrode and a fifth redistribution line electrically connecting the second through via electrode to the lower left pad, on the lower surface of the interposer.
However, Chao in a similar package discloses in Fig 5B: wherein a redistribution line (38) connects the through silicon via (34) and the conducting pads (42) (Col 4 lines 1-15).
 References Kuan, Chao and Kang are analogous art because they are directed to packaging on semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kuan and Kang with the specified features of Chao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kuan, Chao and Kang so that the interposer has a second redistribution line electrically  connecting the first upper left pad to the first through via electrode and a third redistribution line electrically connecting the second through via electrode to the upper right pad, on the upper surface of the interposer, and has a fourth redistribution line electrically connecting the lower right pad to the first through via electrode and a fifth redistribution line electrically connecting the second through via electrode to the lower left pad, on the lower surface of the interposer as taught by Chao in Kuan’s and Kang’s device since, the redistribution line provides for a means to connect mismatched pad and via patterns for creating packaged semiconductor devices with smaller sizes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Kuan reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Kuan in an alternative interpretation and evidenced by Hwang. 
Applicant argues in pages 13 and 14 that Kuan does not disclose the currently amended limitations in claims 1 and 14. In response, the Office disagrees and notes that as shown in the 112(a) rejection above and prior art rejection of claims 1 and 14, wherein the first upper chip connection pad is electrically/physically connected to the through via electrodes (54) and are physically separated from the redistribution lines 72 by the dielectric layer 74) and the second upper chip connection pads (See mark-up above) are electrically/physically connected to the first redistribution lines (72) and physically separated from the through via electrode that is connected to the first upper chip connection pad shown in the mark-up by the insulation layer 74. Therefore, for reasons cited above, the Examiner maintains that Kuan renders obvious the claimed invention of claims 1 and 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811